Citation Nr: 1002762	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-30 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for post-ligament 
reconstruction of the left knee, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for moderate tri-
compartmental osteoarthritis of the left knee, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disability.
 
 
ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from January 1995 to 
December 1997.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, on brokerage for the RO in Detroit, Michigan.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Medical evidence of record reflects that the appellant may be 
too disabled to work due to his service-connected left knee 
disabilities.  In August 2008, the appellant submitted an 
undated, unsigned statement on his employer's stationary 
indicating that he cannot participate in any physical 
activities while working with youth, which includes 
basketball, football, roller skating and camping trips due to 
his physical injury.  The letter also states that the 
appellant missed several days of work due to pain and 
swelling in his knee.  An August 2008 statement from the 
appellant notes that he works for a boy's home and cannot 
participate with them.  In his September 2007 claim, the 
appellant requested an increased rating of 100 percent for 
his left knee disabilities.  The appellant has therefore 
raised the issue of entitlement to a total disability rating 
for compensation purposes based on individual unemployability 
(TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).  The U.S. Court of Appeals for Veterans Claims 
(Court) recently held that a request for TDIU is not a 
separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability.  Rice v. 
Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the 
appellant is unemployable due to the disability for which an 
increased rating is sought, then whether TDIU is warranted as 
a result of that disability is part and parcel to that claim.  
Id. at 455.  The RO did not address whether the appellant's 
left knee disabilities made him unemployable in the February 
2008 rating decision or September 2008 statement of the case.  
Therefore, the matter should be remanded to the RO for 
readjudication of the appellant's claims for increased 
disability ratings in accordance with the holding in Rice.

In addition, the appellant should be afforded a VA 
examination to address the extent and severity of his left 
knee disabilities.  In a January 2008 VA examination, the 
appellant told the examiner that he was able to do the duties 
of his job.  The VA examiner found there was no impairment of 
daily occupational activities due to the left knee 
disabilities.  As noted above, the August 2008 letter from 
the appellant's employer indicates the left knee disabilities 
have affected the appellant's employment.  Therefore, the 
appellant's left knee disabilities may have increased in 
severity since his last VA examination.  When the record 
indicates that the severity of service-connected disabilities 
has increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  
Consequently, an additional VA examination is necessary.

The file indicates the appellant has been treated for left 
knee pain at the VA. The VA treatment records in the file 
only date to September 2008.  Consequently, the Board 
requests the appellant's complete VA treatment records from 
September 2008 to present.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the appellant's VA 
treatment records from September 2008 to 
present.  If no records are available, the 
claims folder must indicate this fact.

2.  Schedule the appellant for a VA 
examination to determine the current 
severity of his service-connected left 
knee disabilities.  Conduct all testing 
and evaluation needed to make this 
determination.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be provided a full copy of 
this remand, and he or she is asked to 
indicate that he or she has reviewed the 
claims folder.  The examiner should review 
the results of any testing prior to 
completion of the report and should detail 
the appellant's complaints and clinical 
findings, clinically correlating his 
complaints and findings to each diagnosed 
disorder.  The examiner should comment on 
the appellant's current level of social 
and occupational impairment due to his 
left knee disabilities.  The examiner 
should also provide an opinion as to 
whether the appellant's service-connected 
left knee disabilities alone render him 
unable to obtain or retain gainful 
employment.  Please discuss the rationale 
for all opinions provided.

3.  Thereafter, readjudicate the issues on 
appeal of entitlement to an increased 
rating for post-ligament reconstruction of 
the left knee and for moderate tri-
compartmental osteoarthritis of the left 
knee, to include the issue of TDIU, 
considering all the evidence.  If any 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  The case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could 
adversely affect his claims, to include denial.  See 38 
C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
U.R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 Department of Veterans Affairs


